W. O. MURRAY, Chief Justice.
This suit was instituted by C. B. W. Dick and three other resident property-owning, taxpaying citizens of Webb County, Texas, against Webb County, its County Judge, its four County’ Commissioners, its County Auditor, and others, seeking a permanent injunction prohibiting the defendants from purchasing materials and supplies of every kind, road and bridge material, or any other material, for the use of Webb County, its officers, departments or institutions, except upon competitive bids, in full compliance with the laws of the State of Texas, as set forth in Article 1659 of Vernon’s Civil Statutes. The defendants filed a plea in abatement and a general denial.
The trial court denied the permanent injunction and C. B. W. Dick and the three other plaintiffs have prosecuted this appeal.
The record shows that the appellants did not offer any evidence in support of the allegations in their petition. In Vol. 24-A, Texas Jur., p. 299, § 193, it is stated that “A permanent injunction may be granted only on a hearing and the taking of necessary proofs.” The following cases are cited'in support of this text: Charlton v. Ragnet, 6 Tex. 529; Harbert v. Owen, Tex.Civ.App., 26 S.W.2d 670; Kibby v. Leon, Tex.Civ.App., 241 S.W. 1064. See also, Hammon v. Wichita County, Tex.Civ.App., 290 S.W.2d 545.
We do not find it necessary to pass upon the points raised by appellants, because in the absence of any evidence the trial court could have done nothing other than refuse to grant the permanent injunction. City of Jasper v. Brown, Tex.Civ.App., 39 S.W.2d 112; May v. Lee, Tex.Civ.App., 28 S.W.2d 202; Harbert v. Owen, Tex.Civ.App., 26 S.W.2d 670; Byers v, Trans-Pecos Abstract Co., Tex.Civ.App., 18 S.W.2d 1096; Dennett v. Dancy, Tex.Civ.App., 10 S.W.2d 1057.
The judgment is affirmed.